                                                                                                                                     F~LEO
·'   AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                                                  s
                                               UNITED TATES DISTRICT Co                                                      tLERK lJ   s   n.;:···RICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNI                                      SQUTHERI'< t~'f 'c 1 ,)F
                                                                                                                   CAL!FOR~~A
                                                                                                    BY                OE?U1Y
                    UNITED STATES OF AMERICA                                           AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Revocation of Probation or Supervised Release)
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                          v.
                          ZACHARY CACHUPE (1)                                              Case Number:          1SCR0880-DMS

                                                                                       Casey Donovan CJA
                                                                                       Defendant's Attorney
     REGISTRATION NO.                     49470298
      ~   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36). Page 3, Condition 5, DNA condition included.

     THE DEFENDANT:
     cgJ admitted guilt to violation ofallegation(s) No.                    2

      D was found guilty in violation of allegation(s) No.                ~~~~~~~~~~~~~-
                                                                                                                               after denial of guilty.

     Accordin~ly,     the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                         Nature of Violation

                      2                        Unlawful use of a controlled substance




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                                        Anrjl JO 2019




                                                                                        HON.~abraw
                                                                                        UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               ZACHARY CACHUPE                                                           Judgment- Page 2 of5
CASE NUMBER:             l 5CR0880-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THREE (3) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       15CR0880-DMS
     AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:             ZACHARY CACHUPE                                                              Judgment - Page 3 of 5
     CASE NUMBER:           15CR0880-DMS

                                               SUPERVISED RELEASE
Upon release from imprisomnent, the defendant will be on supervised release for a term of:
FOUR (4) YEARS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              15CR0880-DMS
 AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                  ZACHARY CACHUPE                                                                         Judgment - Page 4 of 5
 CASE NUMBER:                15CR0880-DMS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                          15CR0880-DMS
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:             ZACHARY CACHUPE                                                              Judgment - Page 5 of 5
CASE NUMBER:           15CR0880-DMS

                                 SPECIAL CONDITIONS OF SUPERVISION

I.     Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and
       counseling, as directed by the probation officer. Allow for reciprocal release of information between the probation
       officer and the treatment provider. May be required to contribute to the costs of services rendered in an amount to
       be determined by the probation officer, based on ability to pay.

2.     Participate in a program of mental health treatment as directed by the probation officer, take all medications as
       prescribed by a psychiatrist/physician, and not discontinue any medication without permission. The court
       authorizes the release of the presentence report and available psychological evaluations to the mental health
       provider, as approved by the probation officer. Allow for reciprocal release of information between the probation
       officer and the treatment provider. May be required to contribute to the costs of services rendered in an amount to
       be determined by the probation officer, based on ability to pay.

3.     Report vehicles owned or operated, or in which you have an interest, to the probation officer.

4.     Provide complete disclosure of personal and business financial records to the probation officer as requested.

5.     Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
       preapproved by the probation officer.

6.     Submit your person, property, house, residence, vehicle, papers, computer, social media accounts, electronic
       communications or data storage devices or media, and effects to search at any time, with or without a warrant, by
       any law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of
       probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer's duties. 18
       U.S.C. 3563(b)(23); 3583(d)(3)

7.     Not use or possess any computer, computer-related devices (pursuant to 18 US.C. 1030(e)(I)), which can
       communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment, without
       prior approval by the court or the probation officer, all of which are subject to search and seizure. The offender
       shall consent to the installation of monitoring software and/or hardware on any computer or computer-related
       devices owned or controlled by the offender that will enable the probation officer to monitor all computer use and
       cellular data.

8.     Not associate with known prostitutes or pimps and/or loiter in areas known to be frequented by those engaged in
       prostitution, unless in an approved treatment setting.

9.     Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
       through any third-party communication, with the victim or victim's family, without approval of the probation
       officer.

10.     Seek and maintain full time employment and/or schooling or a combination of both.

 11.    Abstain from the use of alcohol.

 12.    Enter and successfully complete an intensive out-patient substance abuse treatment program as directed by the
        probation officer.

 13.    Be released to, and reside with stepmother.



                                                                                                        15CR0880-DMS
